Case 2:19-cv-00389-JDL Document 139 Filed 02/18/21 Page 1 of 1               PageID #: 3226




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


MARK LEVESQUE, et al.,                    )
                                          )
              Plaintiffs                  )
                                          )
       v.                                 )       2:19-cv-00389-JDL
                                          )
IBERDROLA, S.A., et al.,                  )
                                          )
              Defendants                  )


                                PROCEDURAL ORDER

       Following a telephonic conference with counsel on February 17, 2021, for the

reasons stated on the record, the Court authorizes Plaintiffs to file a motion for sanctions,

provided Plaintiffs file the motion, which shall not exceed ten pages, on or before February

26, 2021. Defendant Iberdrola, S.A., may file a response to the motion, which response

shall not exceed ten pages, on or before March 12, 2021.

                                              NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil
Procedure 72.


                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 18th day of February, 2021.
